COOK, Judge
(concurring in the result):
I acknowledge that the Federal courts disfavor the use of the word “substantial” to define reasonable doubt and perhaps its use should be discontinued. However, the Court implicitly approved the use of “substantial” in- United States v. Kloh, 10 U.S.C.M.A. 329, 27 C.M.R. 403 (1959), and paragraph 74a (3), Manual for Courts-Martial, United States, 1969 (Revised edition), defines “reasonable doubt” as a “substantial misgiving.” In view of the reliance on existing law, any modification should be applied prospectively only. See United States v. Crouch, 528 F.2d 625, 631 n.2 (7th Cir. 1976), cert. denied, 429 U.S. 900, 97 S.Ct. 266, 50 L.Ed.2d 184 (1976); United States v. Cannon, 5 M.J. 198 (C.M.A.1978). Additionally, I would not apply a per se reversible error rule to those cases where “substantial” is used but, rather, I would examine all the circumstances to determine if the accused have been prejudiced. See Taylor v. Kentucky, 436 U.S. 478, 488, 98 S.Ct. 1930, 1936, 56 L.Ed.2d 468 (1978).